

115 HR 6423 IH: Punishing Continued Occupation of Ukraine Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6423IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Cohen introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo impose sanctions with respect to certain Russian financial institutions.
	
 1.Short titleThis Act may be cited as the Punishing Continued Occupation of Ukraine Act. 2.Imposition of sanctions with respect to certain Russian financial institutions (a)FindingsCongress finds the following:
 (1)On February 27, 2014, the Russian Federation unlawfully invaded Crimea and shortly thereafter intervened and occupied parts of Ukraine.
 (2)Russia continues to flout the Minsk Accords, signed on September 5, 2014, by directly and indirectly supporting separatist forces in Ukraine.
 (3)Sanctions to date have failed to alter Russian President Vladimir Putin’s calculation regarding Ukraine and the Crimea.
 (4)The Putin regime relies on several large financial institutions to implement its policies and keep the regime afloat.
 (b)In generalNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter for 5 years, the President shall determine whether the Russian Federation is in compliance with the Minsk Accords.
			(c)Imposition of sanctions
 (1)In generalIf the President, pursuant to subsection (b), determines that Russia is not in compliance with the Minsk Accords, the President shall impose the sanctions described in subsection (d) with respect to not less than three Russian financial institutions that are substantially affiliated with the Putin regime, including from among those institutions described in subsection (e).
 (2)RequirementOne of the financial institutions to be sanctioned pursuant to this subsection shall include Vnesheconombank.
 (d)Sanctions describedThe sanctions described in this subsection are the exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a financial institution determined by the President to be subject to subsection (b)(1) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (e)Russian financial institutions describedThe financial institutions described in this subsection are the following: (1)Sberbank.
 (2)VTB Bank. (3)Gazprombank.
 (4)Bank of Moscow. (5)Rosselkhozbank.
 (6)Promsvyazbank. (f)Implementation; penalties (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out subsection (c).
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c) or any regulation, license, or order issued to carry out subsection (b) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (g)TerminationThe President may terminate the application of sanctions under subsection (c) with respect to a Russian financial institution if the President submits to Congress a notice of and justification for the termination.
 (h)DefinitionsIn this section: (1)PersonThe term person means an individual or entity.
 (2)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					